UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2357


NAZIRA URREGO,

                    Plaintiff - Appellant,

             v.

SAMUEL I. WHITE, P.C.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00437-MHL-DJN)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Nazira Urrego, Appellant Pro Se. Elizabeth Ann Coltrane, Lisa Hudson Kim, SAMUEL
I. WHITE, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nazira Urrego seeks to appeal the district court’s dismissal of her complaint

without prejudice. Nothing in the district court’s order foreclosed the possibility that

Urrego could cure the pleading deficiencies in the complaint. See Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015). Because an amendment

could potentially cure the pleading defects the district court identified in Urrego’s

complaint, the court’s order is not a final order appealable under 28 U.S.C. § 1291

(2012), and we lack jurisdiction over the appeal.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the

district court with instructions to allow Urrego to amend her complaint. See Goode, 807

F.3d at 630. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        DISMISSED AND REMANDED




                                            2